Allen App. No. 1-01-01. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Journal Entry filed August 14, 2001, at page 2:
“Is a motion made pursuant to Crim.R. 32.1 subject to the time restraints of R.C. 2953.21 and R.C. 2953.23?”
The conflict cases are State v. Talley (Jan. 30,1998), Montgomery App. No. 16479, unreported, 1998 WL 31516, and State v. Cale (Mar. 23, 2001), Lake App. No. 2000-L-034, unreported, 2001 WL 285794.
Sua sponte, cause consolidated with 01-1375, State v. Northern, Allen App. No. 1-01-01.